PER CURIAM
Claimant seeks review of a decision of the Workers’ Compensation Board in which the Board reduced claimant’s unscheduled permanent partial disability award from 36 percent to 28 percent. Claimant’s petition raises two issues. He argues that the Board erred by applying amended ORS 656.283(7)1 retroactively to his claim, which was in existence at the time of the 1995 changes to the Workers’ Compensation Law. Claimant further argues that the Board’s refusal to consider his hearing testimony was a denial of due process under the Oregon and United States Constitutions. Claimant raises those issues for the first time on review and we decline, therefore, to address them. Wall v. Raising Preschool, Inc., 126 Or App 170, 171, 866 P2d 525 (1994).
Affirmed.

 ORS 656.283(7) provides, in part:
“Evidence on an issue regarding a notice of closure or determination order that was not submitted at the reconsideration required by ORS 656.268 is not admissible at hearing, and issues that were not raised by a party to the reconsideration may not be raised at hearing unless the issue arises out of the reconsideration order itself.”